In a matrimonial action in which the parties were divorced by a judgment of the Supreme Court, Nassau County, the defendant and his counsel, the nonparty firm of Ehrhardt & Navaretta, appeal from so much of an order of the Supreme Court, Nassau County (Robbins, J.), dated January 24, 1995, as (1) denied the defendant’s motion for a protective order and to quash a subpoena and notice to take deposition served on the defendant’s counsel, and (2) directed the defendant’s counsel to comply with the subpoena and submit to a deposition by the plaintiffs counsel.
*612Ordered that the order is reversed insofar as appealed from, on the law, without costs or disbursements, the defendant’s motion for a protective order insofar as it pertains to the information sought from his counsel is granted, the subpoena is quashed and the notice to take deposition served upon the defendant’s counsel is vacated.
The plaintiff failed to establish the requisite special circumstances to justify her demand for nonparty disclosure regarding the source of an appeal bond held in escrow by the defendant’s counsel, since she failed to demonstrate that the information sought was otherwise unobtainable (see, Dioguardi v St. John’s Riverside Hosp., 144 AD2d 333) and the deposition testimony of the defendant suggests that this information was either already obtained or is obtainable from the defendant himself. Accordingly, the order is reversed to the extent that it authorizes such disclosure from the nonparty appellant. Mangano, P. J., Sullivan, Altman and Hart, JJ., concur.